Citation Nr: 0816157	
Decision Date: 05/16/08    Archive Date: 05/23/08

DOCKET NO.  05-14 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether the severance of service connection for low back 
strain with radiculopathy was proper.

2.  Entitlement to an evaluation in excess of 10 percent for 
pes planus.

3.  Entitlement to a compensable evaluation for scars of the 
left shoulder.

4.  Entitlement to a compensable evaluation for lumps of the 
breast with scar.

5.  Entitlement to service connection for depression.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right hip disability, to include as secondary to service-
connected pes planus.  




REPRESENTATION

Appellant represented by:	James Bradford


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1989.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a February 2004 rating decision of the New York, 
New York VA Regional Office (RO), and a May 2007 rating 
decision of the Buffalo, New York, RO that severed service 
connection for low back strain, continued the evaluations 
assigned to the veteran's service-connected pes planus, scars 
of the left shoulder, and lumps of the breast with scar, 
denied service connection for depression, and declined to 
reopen a claim of entitlement to service connection for a 
right hip disability, to include as secondary to service-
connected pes planus.  The veteran filed timely appeals of  
these determinations to the Board.

In October 2007, to support her claim, the veteran testified 
at a videoconference hearing before the undersigned Acting 
Veterans Law Judge (VLJ) of the Board.  A transcript of these 
proceedings has been associated with the veteran's claims 
file. 

In a statement received by the Board in January 2008, the 
veteran indicated that she would like to reopen a claim of 
entitlement to service connection for alopecia, skin 
condition of the feet and ankles, as well as claims of 
entitlement to service connection for a bilateral ankle 
disability and a right knee disability, both to include as 
secondary to service-connected pes planus, entitlement to 
service connection for bilateral hearing loss, and 
entitlement to obesity, to include as secondary to service-
connected pes planus.  These claims are referred to the RO 
for appropriate disposition.

The issues of entitlement to a higher evaluation for pes 
planus, scars of the left shoulder, and lumps of the breast 
with scar, entitlement to service connection for depression, 
and whether there is new and material evidence to reopen a 
claim of entitlement to service connection for a right hip 
disability, to include as secondary to service-connected pes 
planus, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence in this case shows that the November 2002 grant 
of service connection for low back strain with radiculopathy 
was clearly and unmistakably erroneous.


CONCLUSION OF LAW

The criteria to sever service connection for the veteran's 
low back strain with radiculopathy have been met.  38 
U.S.C.A. §§ 1131, 5109 (West 2002); 38 C.F.R. §§ 3.105(d), 
3.303, 3.307, 3.309 (2007).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in March 2003, October 2005, and 
March and April 2006, the veteran was furnished notice of the 
type of evidence needed in order to substantiate the claim, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that she should send 
to VA evidence in her possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  
The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and she was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on her behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, VA examinations, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and her representative in support of 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  

II.  Analysis

In this case, the veteran requests that the Board restore 
service connection for low back strain with radiculopathy, 
which was severed by the RO in a February 2004 rating 
decision.
 
Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in- 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, the veteran filed a claim of service connection 
for a back condition in July 2001.  In support, she asserted 
that service connection was warranted for the disability on 
the basis that it was incurred in service and has continued 
since that time.

The veteran's service medical records indicate that the 
veteran was seen in February 1982 with complaints of back 
ache after carrying boxes.  The veteran was noted to have 
some pain in the lumbar region of the back when lifting very 
heavy objects.  There were no noted contusions and range of 
motion was within normal limits with no sign of severe pain 
upon standing, sitting, and lifting legs.  The veteran was 
noted to have minor muscle strain.  Except for this treatment 
note, there are no indications that the veteran was treated 
or diagnosed with any back disability in service or within 
one year of service.  And the veteran's separation 
examination and medical history are both negative for any 
complaints of any back disability.

A VA examination dated in August 2002 was afforded the 
veteran in connection with the claim.  The examiner indicated 
that the veteran's claims file had been reviewed in 
connection with the examination.  The examiner noted that the 
veteran was treated in service in February 1982 for acute 
back pain after heavy lifting.  The examiner noted the 
veteran's report that, over the years, the pain had become 
progressively worse.  At the time of the examination, the 
veteran reported that she had pain that was constant and 
aggravated by bending, and prolonged sitting and walking.  
The pain was also noted to radiate to both lower extremities.  
X-rays indicated small central disc herniation at L5-S1 and 
mild degenerative changes of the facets, lower lumbar levels 
bilaterally.  After examination, the veteran was diagnosed 
with low back strain with lumbar radiculopathy.

In a November 2002 rating decision, the RO granted service 
connection for low back strain with lumbar radiculopathy, 
evaluated as 10 percent disabling, effective July 17, 2001.  
This decision was based in large part on the results of the 
August 2002 VA examination.

The medical evidence of record at the time of the November 
2002 rating decision included the veteran's service treatment 
records and the August 2002 VA examination. 

In a January 2004 rating decision, the RO proposed to sever 
service connection for low back strain with lumbar 
radiculopathy on the basis that the grant of service 
connection for this condition was clearly and unmistakably 
erroneous.  The RO stated that service connection was 
established prematurely as the veteran's service medical 
records did not reflect a chronic condition, nor was a 
necessary link contained in the evidence of record.  The RO 
noted that the veteran had been treated in service for back 
discomfort in February 1982 after carrying boxes.  Subsequent 
service medical records were, however, noted to be entirely 
negative for complaints of or treatment for a back condition.  
The next mention of back pain in the veteran's medical 
records was noted to be September 2000.  The results of the 
August 2002 VA examination were also noted.  

The RO then reported that the veteran had been afforded an 
additional VA examination dated in December 2003.  This 
examiner noted that the veteran reported developing low back 
pain with moving boxes in 1982.  A 2001 MRI indicated mild 
degenerative joint disease and a small central disc 
herniation.  After examination, the examiner indicated that 
the veteran had a normal examination of the low back.  The 
examiner indicated that the veteran's history and her 
physical exams were not in agreement.  The examiner then 
stated that the veteran's service treatment records indicated 
one visit for low back pain and then no additional treatment 
for back pain until around 2000.  The veteran reported that 
she did go to local doctors for low back pain during the 
intervening years, but could not locate the records.  The 
examiner then stated that "[i]n my opinion, she has a self 
limited episode of low back pain after lifting boxes and I do 
not make any relationship to her supposed current low back 
pain.  Her low back pain in the service seemed to be self-
limited and it seemed to completely resolve.  When she was 
seen here in 2002 she was given the diagnosis of 
radiculopathy and low back strain, but no pain was found in 
today's exam.  Thus, this low back strain and radiculopathy 
appeared to have completely improved since then and has 
resolved." 

Based on the foregoing, the RO determined that the veteran 
did not have a current disability related to military 
service, and service connection for the condition was not 
warranted.  The RO found that its grant of service connection 
for low back strain with radiculopathy was erroneous and the 
necessary documentation to award service connection was not 
of record.

In a January 2004 letter, the RO notified the veteran of the 
proposed action, informed her of her right to submit evidence 
and appear for a personal hearing, and allowed her a period 
of 60 days required under 38 C.F.R. § 3.105(d).  In February 
2004, the veteran appealed this decision, waived the 30 day 
period to request a hearing, and requested that the RO make a 
final decision on the claim.
 
In a February 2004 rating decision, the RO formally severed 
service connection for low back strain with radiculopathy. 

The medical evidence associated with the claims folder since 
the RO's February 2004 rating decision consists of VA 
outpatient treatment records and the veteran's testimony 
before the Board in October 2007.  The outpatient treatment 
records show continued low back pain with reported worsening 
around August 2002.  In addition, the veteran testified 
before the Board that she first injured her back in 1980 
while doing outdoor work, but did not seek treatment at the 
time.  She then indicated that she re-injured her back in 
1982 lifting heavy boxes.  She stated that she has mostly 
used over-the-counter medication to treat her back pain over 
the years, but has recently been seeing a private physician 
for this condition.  

Once service connection has been granted, it can be severed 
only where the evidence establishes that the grant is clearly 
and unmistakably erroneous (the burden being on the 
Government), and only where certain procedural safeguards 
have been met.  Stallworth v. Nicholson, 20 Vet. App. 482, 
487 (2006); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  
Severance of service connection based on any standard less 
than that set forth in 38 C.F.R. 3.105(d) is erroneous as a 
matter of law.  Stallworth v. Nicholson, 20 Vet. App. at 488; 
Graves v. Brown, 6 Vet. App. 166, 170 (1994); see also 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

In Stallworth, the United States Court of Appeals for 
Veterans Claims (Court) recognized that 38 C.F.R. 3.105(d) 
contemplates consideration of evidence that post-dates the 
award of service connection and that VA is not limited to the 
law and the record that existed at the time of the original 
decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. 
App. 54, 59 (2007).  In fact, the Court noted that the 
regulation specifically allows a change in medical diagnosis 
to serve as a basis for severance.  Indeed, in Stallworth, 
the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 
(1997), reiterated, "If the Court were to conclude that . . . 
a service-connection award can be terminated pursuant to § 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, VA would be placed 
in the impossible situation of being forever bound to a prior 
determination regardless of changes in the law or later 
developments in the factual record."  Id. at 488.  The 
Stallworth Court added, "Consequently, the severance decision 
focuses-not on whether the original decision was clearly 
erroneous-but on whether the current evidence established 
that service connection is clearly erroneous." Id. (Emphasis 
in original).

The Court has stated that clear and unmistakable error is a 
very specific and rare kind of error.  It is the kind of 
error, of fact or of law, that, when called to the attention 
of reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would be manifestly 
different but for the error.  See Fugo v. Brown, 6 Vet. App. 
40, 43 (1993).  To warrant revision of a decision on the 
ground of clear and unmistakable error in a severance of 
service connection case, there must have been an error in the 
adjudication of the appeal that, had it not been made, would 
have manifestly changed the outcome, i.e., whether, based on 
the current evidence of record, a grant of service connection 
would be clearly and unmistakably erroneous.  Stallworth; 
Allen.

In this case, the Board finds that severance of service 
connection was proper in this instance.  Here, the Board 
notes that the veteran was seen on only one occasion in 
service for complaints of back pain after carrying heavy 
boxes.  She was assessed with minor muscle strain.  The next 
mention of back pain in the veteran's medical records was not 
until September 2000, nearly 20 years later.  A 2001 MRI 
indicated mild degenerative joint disease and a small central 
disc herniation, and the veteran was diagnosed during an 
August 2002 VA examination with low back strain with lumbar 
radiculopathy.  An additional VA examination dated in 
December 2003, however, indicated that the veteran had a 
normal examination of her low back and noted that any back 
condition that the veteran may have had in service had 
resolved.  The December 2003 examiner also indicated that 
there was no relationship between the February 1982 muscle 
strain and her current low back pain.  The Board notes that 
the veteran's medical records dated since December 2003 note 
continued complaints of back pain and the veteran testified 
in October 2007 of continued pain in the low back on bending, 
and sitting for long periods of time.  However, pain alone 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, 
and vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  And finally, the veteran's 
claims file does not contain any medical nexus opinion 
linking the veteran's February 1982 muscle strain to any 
current back disability or back pain found in the veteran's 
records.  

Based on the foregoing, after a careful review of the record, 
the Board finds that VA has met the high evidentiary burden 
of showing clear and unmistakable error in the original 
February 2002 rating decision granting service connection for 
low back strain with radiculopathy, and thus the severance of 
service connection was proper.




ORDER

Severance of service connection for low back strain with 
radiculopathy is affirmed. 


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to a higher 
evaluation for pes planus, scars of the left shoulder, and 
lumps of the breast with scar, entitlement to service 
connection for depression, and whether there is new and 
material evidence to reopen a claim of entitlement to service 
connection for a right hip disability, to include as 
secondary to service-connected pes planus, must be remanded 
for further action.  

Here, the Board notes that in May 2007, the RO denied these 
claims.  In November 2007, the veteran submitted a statement 
indicating that the veteran disagreed with the RO's decision 
regarding these claims.  The Board construes this submission 
as a notice of disagreement.  The RO, however, has not issued 
to the veteran a statement of the case with respect to these 
issues.  Inasmuch as the RO has not furnished the veteran a 
statement of the case that addresses these issues, a remand 
is warranted.  38 C.F.R. § 20.201, 20.300-301;  See Manlincon 
v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham 
v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

The RO should furnish the veteran a 
statement of the case regarding her 
claims of entitlement to a higher 
evaluation for pes planus, scars of the 
left shoulder, and lumps of the breast 
with scar, entitlement to service 
connection for depression, and whether 
there is new and material evidence to 
reopen a claim of entitlement to service 
connection for a right hip disability, to 
include as secondary to service-connected 
pes planus, to include notification of 
the need, and the appropriate time 
period, in which to file a substantive 
appeal to perfect the issues, in 
accordance with 38 C.F.R. § 19.30.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


